Citation Nr: 1132411	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.  

2.  Entitlement to service connection for a right wrist disorder.  

2.  Entitlement to service connection for a right ankle disorder.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine.  

5.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, among other things, denied the Veteran's claims for service connection for (1) bilateral hearing loss, (2) a bilateral ankle disorder, (3) a bilateral shoulder disorder, (4) ganglion cysts of the bilateral wrists, (5) a bilateral knee disorder, (6) tinnitus and (7) migraine headaches, and granted the Veteran's claim for service connection for degenerative disc disease of the lumbar spine; a 10 percent evaluation was assigned, effective June 1, 2007.  

In a May 2008 statement, the Veteran expressed disagreement with the denial of the service connection claims enumerated above and the evaluation assigned for his service-connected degenerative disc disease of the lumbar spine.  In a November 2008 statement of the case (SOC), the RO continued the denial of these claims, except the Veteran's bilateral knee disorder claim which was erroneously not addressed.  The Veteran perfected a substantive appeal as to these issues in December 2008.  

In a July 2009 Decision Review Officer (DRO) decision, the RO granted the Veteran's service connection claims for (1) tinnitus, (2) a ganglion cyst of the left wrist, (3) tension headaches, (4) a left ankle sprain, (5) patellofemoral syndrome of the left knee and (6) patellofemoral syndrome of the right knee.  The Veteran has not disagreed with the assigned evaluations or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and they are no longer in appellate status.  

A hearing was held on March 17, 2011, by means of video conferencing equipment with the Veteran in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected degenerative disc disease of the lumbar spine.  See the March 2011 hearing transcript at page 4.  Therefore, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an initial increased rating for degenerative disc disease of the lumbar spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, the Board concludes that it has jurisdiction over the Veteran's TDIU claim.  Accordingly, that issue has been added to the present appeal, as listed above.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Additionally, the Board notes that there is no prejudice to the Veteran in this case because, as will be further discussed below, the Board is remanding the Veteran's TDIU claim to ensure due process.  

The issues of (1) entitlement to service connection for a right ankle disorder, (2) entitlement to service connection for bilateral hearing loss, (3) entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine and (4) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a June 2009 statement, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issues of entitlement to service connection for a bilateral shoulder disorder and a right wrist disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for a bilateral shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for a right wrist disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

In this case, prior to the promulgation of a decision, the Veteran indicated in a June 2009 statement that he wished to withdraw the appeal for the issues of entitlement to service connection for a bilateral shoulder disorder and a right wrist disorder.  As such, the Veteran has withdrawn his appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to service connection for a bilateral shoulder disorder and a right wrist disorder are dismissed.


ORDER

The issue of entitlement to service connection for a bilateral shoulder disorder is dismissed.

The issue of entitlement to service connection for a right wrist disorder is dismissed.


REMAND

Reasons for Remand:  To afford the Veteran VA examination and obtain medical opinions, to obtain outstanding clinical treatment records and to fully develop and adjudicate a claim for a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Concerning the Veteran's right ankle claim, the Veteran asserts that he suffered "wear and tear" of his right ankle during his service which currently manifests in a right ankle disorder.  See the March 2011 hearing transcript at page 10.  The Veteran has also asserted that he suffered a "severe sprain" of his right ankle during service and, at that time, was diagnosed with "loose tissue" in his right ankle.  See the December 2007 VA examination report and the March 2011 hearing transcript at page 11.  

Initially, the Board observes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for a right ankle injury in service.  However, the Court has held that Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Certainly, the Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service and reporting for treatment.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran was afforded VA examinations in connection with this claim in December 2007 and July 2009.  The December 2007 VA examination report reflects that the Veteran complained of aching in his right ankle.  After a physical examination and interview of the Veteran, the VA examiner diagnosed the Veteran with a right ankle sprain with no residuals.  See the December 2007 VA examination report.  However, the Board notes that the Veteran's VA claims file was not available for review and the VA examiner failed to provide any reasoning for the conclusion reached.  See Hernandez-Toyens, Vet. App. 78, 81 (1990); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)  Further, it does not appear that any testing was completed concerning the Veteran's right ankle, to include x-rays and/or an MRI.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Review of the July 2009 VA examination report reflects that the Veteran's right ankle was not physically examined at that time.  Indeed, the July 2009 VA examination failed to address the Veteran's right ankle, to include providing or ruling out a diagnosis or opining on possible etiology.  See the July 2009 VA examination report.  

In light of above, the Board finds that the December 2007 and July 2009 VA examinations are inadequate for the purposes of deciding the Veteran's right ankle disorder claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also  38 C.F.R. § 4.2 (2010).  Accordingly, upon remand, the Veteran must be afforded an adequate examination which addresses whether the Veteran has a current right ankle disorder which is causally-related to his service.  

Concerning the Veteran's bilateral hearing loss claim, in addition to the laws and regulations pertaining to service connection enumerated above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Further, during the pendency of this appeal, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus. In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  

In this case, the Veteran has asserted that he experience noise exposure during his service which caused bilateral hearing loss, to include excessive noise from jet engines.  See the March 2011 hearing transcript at pages 14 - 15.  Indeed, the evidence of record reflects that the Veteran served as an aircraft mechanic during his service in the Air Force.  Accordingly, exposure to such noise is certainly plausible.  Moreover, it appears that the RO conceded that the Veteran suffered exposure to excessive noise when granting the Veteran's tinnitus claim in the July 2009 rating decision.  

The Veteran was afforded a VA examination in connection with this claim in December 2007.  However, results of the December 2007 audiogram fail to reflect hearing loss of VA purposes as defined by 38 C.F.R. § 3.385.  Specifically, the December 2007 audiogram reflected pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
35
LEFT
5
5
0
5
15

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The December 2007 VA examiner commented that the test results reflected hearing acuity within normal limits, except a mild high-frequency sensorineural hearing loss at 4000 Hz.  The VA examiner failed to provide an etiological opinion.  See the December 2007 VA examination report.  

However, at the March 2011 hearing, the Veteran asserted that his hearing acuity has worsened since the December 2007 VA examination.  See the March 2011 hearing transcript at page 15.  While the Board notes that the Veteran has no medical training, and therefore, is not competent to report that he a bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385, he is competent to give evidence about what he experienced; i.e., that he has experienced an increased difficulty hearing since the December 2007 VA examination.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); compare Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

In light of the Veteran's testimony of increased hearing loss and the significant time lapse since the December 2007 VA audiological examination, the Board concludes that the Veteran should be afforded a new VA audiological examination to determine the existence and etiology of any diagnosed hearing loss disability.  

Concerning the Veteran's claim for an increased evaluation for his service-connected lumbar spine disability, the Veteran was most recently afforded a VA examination in connection with this claim in July 2009.  However, in testimony at the March 2011 hearing, the Veteran has asserted that the disability has worsened.  See the March 2011 hearing transcript at pages 5 - 6.  In particular, the Veteran testified that he has received private treatment, to include an epidural steroid injection to the lumbar spine, since the July 2009 VA examination.  See the March 2011 hearing transcript at page 7 - 8.  Indeed, the Veteran has submitted private treatment records which reflect a history of such treatments.  

VA's General Counsel has indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  

As described above, the Veteran raised the matter of entitlement to TDIU during the pendency of his claim for an increased initial evaluation for service-connected degenerative disc disease of the lumbar spine.  As such, the Board taken jurisdiction of the Veteran's TDIU claim.  See Rice, supra.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon remand, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  

Further, as noted above, a claim for TDIU must consider the Veteran's educational and occupational history.  Indeed, the Veteran occupational history is unclear.  While the December 2007 VA examination report reflects that the Veteran was employed at that time, the July 2009 VA examination reports fail to address whether or not the Veteran remained employed.  See the December 2007 and July 2009 VA examination reports.  Further, it does not appear that the Veteran has been procured a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Given the lack of information concerning the Veteran's employment history since separation from service, upon remand, the Board concludes that, upon remand, the Veteran must be provided with a VA Form 21-8940 for him to complete and return to the RO/AMC.  

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling the Veteran for an appropriate VA examination and/or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 4.16(b).  

Further, as the Veteran's TDIU claim is partly reliant upon his service-connected disabilities and the evaluations assigned for such, the Board observes that the Veteran's TDIU claim is inextricably intertwined with the claims being remanded by the Board.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Essentially, the RO/AMC's decisions regarding those issues may affect the outcome and procedural posture of the Veteran's TDIU claim.  Accordingly, the RO/AMC is reminded that the Veteran's claims remanded herein must be readjudicated prior to the development of the Veteran's TDIU claim.  

Finally, the Board observes that the Veteran has asserted that he has received recent treatment for his right ankle disorder and service-connected lumbar spine disability.  See the March 2011 hearing transcript at pages 7, 8 and 13.  As these claims are being remanded anyway, an effort to obtain these records should be undertaken.  As these private medical records may contain information critical to the matter at hand, 38 C.F.R. § 3.159(c) (2010) mandates that VA assist in obtaining such records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3.  The RO/AMC must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include adjudicating any claims which may affect the Veteran's overall disability evaluation and collecting and verifying information concerning the Veteran's complete educational and occupational history.  

4.  The RO/AMC must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any right ankle disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner, to specifically include x-ray and MRI tests, should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, his post-service medical records, lay statements, and the assertions of the Veteran and his representative.

The Veteran has contended that he injured his right ankle during his service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should identify all current right ankle disorders.  For each disorder identified, the examiner should opine whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examination must be performed as per the guidance of Training Letter 10 - 02.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and such noise exposure has been previously conceded.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any diagnosed hearing loss disability is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  Thereafter, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include neurological testing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbar spine disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include the range of motion of the spine in degrees, neurological manifestations and the occurrence and total duration of any incapacitating episodes.  The examiner should indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should also identify all neurological manifestations of the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  Thereafter, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A copy of the complete VA claims file should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The examiner should comment on the effect of the Veteran's service-connected disabilities (currently degenerative joint disease of the lumbar spine, traumatic arthritis of the left knee, degenerative joint disease associated with traumatic arthritis of the left knee, bilateral hearing loss and tinnitus) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

10.  When the development requested has been completed, the Veteran's claims should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


